--------------------------------------------------------------------------------

 EXHIBIT 10.1
 
ASSISTED LIVING CONCEPTS, INC.


2012 CASH INCENTIVE COMPENSATION AWARD AGREMENT


THIS CASH INCENTIVE COMPENSATION AWARD AGREEMENT (the “Award Agreement”) is
entered into as of March 15, 2012, between Assisted Living Concepts, Inc.
(“ALC”) and [EMPLOYEE NAME] (“Employee”).  In consideration of the mutual
promises and covenants made in this Agreement and the mutual benefits to be
derived from this Agreement, ALC and Employee agree as follows.


This Award Agreement sets forth the terms and conditions of a cash incentive
award of performance compensation (the “Award”) that is granted to you under the
2006 Omnibus Incentive Compensation Plan (the “Plan”) and is a Performance
Compensation Award.  This Award provides you with the opportunity to earn,
subject to the terms of this Award Agreement, cash compensation as set forth in
Section 3 below.


THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD
AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE DISPUTE RESOLUTION PROVISIONS SET
FORTH IN SECTION 10.  BY SIGNING YOUR NAME BELOW, YOU WILL HAVE CONFIRMED YOUR
ACCEPTANCE OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT.


1.            The Plan.  This Award is made pursuant to the Plan, all the terms
of which are hereby incorporated in this Award Agreement.  In the event of any
conflict between the terms of the Plan and the terms of this Award Agreement,
the terms of this Award Agreement shall govern.  In the event of any conflict
between the terms of this Award Agreement and the terms of any individual
employment agreement between you and ALC or any of its Affiliates (an
“Employment Agreement”), the terms of your Employment Agreement will govern.


2.             Definitions.  Capitalized terms used in this Award Agreement that
are not defined in this Award Agreement have the meanings as used or defined in
the Plan.  As used in this Award Agreement, the following terms have the
meanings set forth below:


“Business Day” means a day that is not a Saturday, a Sunday or a day on which
banking institutions are legally permitted to be closed in the City of New York.


“Committee” means the Compensation/Nominating/Governance Committee of the Board
of Directors of ALC (the “Board”) or such other committee of the Board as may be
designated by the Board from time to time to administer the Plan.


“Determination Date” means the date during the first quarter of 2012, as
determined by the Committee, on which the Committee determines whether
Performance Goals with respect to the Performance Period have been achieved.
 
“Payment Date” means the date following the Determination Date established by
the Committee pursuant to Section 3(b) for the payment of any Award under this
Award Agreement.


“Performance Goals” means the performance goals set forth on Exhibit A to this
Award Agreement.


“Performance Period” means the period from January 1, 2012 through December 31,
2012.
 
 
1

--------------------------------------------------------------------------------

 


3.             (a)           Performance-Based Right to Payment.  The amount of
cash compensation that may become payable pursuant to the Award shall be
determined based on the achievement of the Performance Goals.  On the
Determination Date, the Committee in its sole discretion shall determine whether
the Performance Goals have been achieved with respect to all or a portion of
your Award under this Award Agreement.  Except as otherwise provided in your
Employment Agreement, the payment of cash compensation with respect to your
Award is contingent on the attainment of the Performance Goals.  Accordingly,
unless otherwise provided in your Employment Agreement, you will not become
entitled to payment with respect to the Award subject to this Award Agreement on
the Determination Date unless the Committee determines that the Performance
Goals with respect to the Determination Date have been attained.  Upon such
determination by the Committee and subject to the provisions of the Plan and
this Award Agreement, you shall have the right to payment of the cash
compensation as set forth on Exhibit A.  Pursuant to Section 4 and except as may
be otherwise provided in your Employment Agreement, in order to be entitled to
payment with respect to any Award, you must be employed by ALC or an Affiliate
on the Payment Date.


(b)           Payment of Award.  Payments made pursuant to this Award Agreement
shall be payable in cash on the Payment Date which shall be as soon as
administratively practicable following the Determination Date.  The Committee
and ALC shall use commercially reasonable efforts to make such payments by March
15, 2013.


4.             Forfeiture of Award.  Unless the Committee determines otherwise,
and except as may be otherwise provided in your Employment Agreement, if your
rights with respect to any Award awarded to you pursuant to this Award Agreement
have not become payable prior to the date on which your employment with ALC and
its Affiliates terminates, your rights with respect to such Award shall
immediately terminate, and you will be entitled to no further payments or
benefits with respect thereto.  If pursuant to Section 3 the Committee
determines in its sole discretion that the Performance Goals with respect to the
Determination Date have not been attained, your rights with respect to such
Award shall immediately terminate, and you will be entitled to no further
payments or benefits with respect thereto.


5.             Recovery of Award Following Restatement.  If ALC’s financial
statements are the subject of a restatement due to error or misconduct, to the
extent permitted by governing law, in all appropriate cases, Employee shall on
demand from ALC repay all excess incentive cash compensation paid under this
Award Agreement.  For purposes of this Award Agreement, excess incentive cash
compensation means the positive difference, if any, between (i) the Award made
to Employee and (ii) the Award that would have been made to Employee had the
Award been calculated based on ALC’s financial statements as restated.  ALC will
not be required to award Employee an additional Award should the restated
financial statements result in a higher calculated Award.  The repayment of
excess incentive cash compensation is in addition to and separate from any other
relief available to ALC due to the Employee’s error or misconduct.


6.             Non-Transferability of Award.  Unless otherwise provided by the
Committee in its discretion, the Award may not be sold, assigned, alienated,
transferred, pledged, attached or otherwise encumbered except as provided in
Section 9(a) of the Plan.  Any purported sale, assignment, alienation, transfer,
pledge, attachment or other encumbrance of a Performance Award in violation of
the provisions of this Section 5 and Section 9(a) of the Plan shall be void.


7.             Withholding.  The payment of cash compensation pursuant to
Section 3(b) is conditioned on satisfaction of any applicable withholding taxes
in accordance with Section 9(d) of the Plan.


8.             Successors and Assigns of ALC.  The terms and conditions of this
Award Agreement shall be binding upon and shall inure to the benefit of ALC and
its successors and assigns.


9.             Committee Discretion.  Subject to your Employment Agreement, the
Committee shall have full and plenary discretion with respect to any actions to
be taken or determinations to be made in connection with this Award Agreement,
and its determinations shall be final, binding and conclusive.
 
 
2

--------------------------------------------------------------------------------

 


10.           Dispute Resolution.


(a) Jurisdiction and Venue.  Notwithstanding any provision in your Employment
Agreement, you and ALC irrevocably submit to the exclusive jurisdiction of (i)
the United States District Court for the Eastern District of Wisconsin and (ii)
the courts of the State of Wisconsin for the purposes of any suit, action or
other proceeding arising out of this Award Agreement or the Plan.  You and ALC
agree to commence any such action, suit or proceeding either in the United
States District Court for the Eastern District of Wisconsin or, if such suit,
action or other proceeding may not be brought in such court for jurisdictional
reasons, in the courts of the State of Wisconsin.  You and ALC further agree
that service of any process, summons, notice or document by U.S. registered mail
to the other party's address set forth below shall be effective service of
process for any action, suit or proceeding in Wisconsin with respect to any
matters to which you have submitted to jurisdiction in this Section 9(a).  You
and ALC irrevocably and unconditionally waive any objection to the laying of
venue of any action, suit or proceeding arising out of this Award Agreement or
the Plan in (A) the United States District Court for the Eastern District of
Wisconsin or (B) the courts of the State of Wisconsin, and hereby and thereby
further irrevocably and unconditionally waive and agree not to plead or claim in
any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.


(b)           Waiver of Jury Trial.  You and ALC hereby waive, to the fullest
extent permitted by applicable law, any right either of you may have to a trial
by jury in respect to any litigation directly or indirectly arising out of,
under or in connection with this Award Agreement or the Plan.


(c)           Confidentiality.  You hereby agree to keep confidential the
existence of, and any information concerning, a dispute described in this
Section 9, except that you may disclose information concerning such dispute to
the court that is considering such dispute or to your legal counsel or other
advisors (provided that such counsel or other advisors agree not to disclose any
such information other than as necessary to the prosecution or defense of the
dispute).


11.           Notice.  All notices, requests, demands and other communications
required or permitted to be given under the terms of this Award Agreement shall
be in writing and shall be deemed to have been duly given when delivered by hand
or overnight courier or three Business Days after they have been mailed by U.S.
registered mail, return receipt requested, postage prepaid, addressed to the
other party as set forth below:



 
If to ALC:
Assiste Living Concepts, Inc.
          W140 N8981 Lilly Road           Menomonee Falls, WI 53051          
Attn:  Corporate Secretary              
If to you:
Address contained in payroll records

 
The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above.


12.           Headings.  Headings are given to the Sections and subsections of
this Award Agreement solely as a convenience to facilitate reference.  Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of this Award Agreement or any provision thereof.


13.           Amendment of this Award Agreement.  The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
impair your rights under this Award Agreement shall not to that extent be
effective without your consent.
 
 
3

--------------------------------------------------------------------------------

 


14.           Counterparts.  This Award Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.


IN WITNESS WHEREOF, the parties have duly executed this Award Agreement as of
the date first written above.
 

ASSISTED LIVING CONCEPTS, INC. EMPLOYEE         By:        

Title:     [EMPLOYEE NAME]


 
4

--------------------------------------------------------------------------------